EMPLOYMENT CONTRACT BETWEEN: Anticus International Corp., operating under the name of Green Yeast Corporation, a company legally incorporated under the laws of Nevada, having a mailing address at1155 Boul. René Lévesque Ouest, suite 2500, in the city and district of Montreal, Quebec, H3B 2K4, acting and represented herein by Mr. Henry Baudet, chairman of the board, declaring duly authorized, (hereinafter called the "ANTICUS") AND: Daniel TRUDEAU, residing at 137 De Reveillon, Boucherville, QC, J4B-6P8, (hereinafter called the "TRUDEAU") (Anticus and TRUDEAU hereinafter collectively called "Parties") PREAMBLE WHEREAS,TRUDEAU is providing services as President and CEOsince August 24 2006; WHEREAS,TRUDEAU agreed to pursue his work with ANTICUS as President and CEO; WHEREAS the parties wish to reconfirm their agreement in writing; WHEREAS the parties have the capacity and quality of exercise all the rights necessary for the conclusion and implementation of the agreement found in this contract; THEREFORE
